Title: Continental Congress Remarks on Robert Morris, [5 March 1783]
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia, March 5, 1783]

This motion produced … lengthy & warm debates. Mr. Lee & Mr. Bland on one side disparaging the Administration of Mr. Morris, and throwing oblique censure on his character.… On the other side Mr. Wilson & Mr. Hamilton went into a copious defence & Panegyric of Mr. Morris, the ruin in which his resignation if it sd. take effect wd. involve public credit and all the operations dependent on it; and the decency altho’ firmness of his letters.
